110 U.S. 741 (1884)
LEGGETT
v.
ALLEN, Assignee.
Supreme Court of United States.
Submitted March 3d, 1884.
Decided March 10th, 1884.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF NEW YORK.
Mr. A.J. Falls for appellee, moving.
Mr. Thorndike Saunders for appellant, opposing.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This motion is granted on the authority of Wiswall v. Campbell, 93 U.S. 347, in which it was decided that this court has no jurisdiction to review a judgment of the Circuit Court, rendered in a proceeding upon an appeal from an order of the *742 District Court rejecting the claim of a supposed creditor against the estate of the bankrupt, and for the reason that a proceeding to prove a debt is part of the suit in bankruptcy, and not an independent suit at law or in equity. Such being the nature of the proceeding, it is a matter of no consequence whether the appeal from the District Court to the Circuit Court was taken by the creditor or the assignee, for it has always been held that this court has no control over judgments or orders made by the Circuit Courts in mere bankruptcy proceedings. It is unnecessary to repeat here what was said in Wiswall v. Campbell. This case and that are in all material respects alike.
Dismissed.